  Case 3:18-cv-00161-N Document 37 Filed 11/16/18       Page 1 of 34 PageID 657


                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

ESCORT INC.,                             §
an Illinois Corporation,                 §
        Plaintiff,                       §
                                         §
v.                                       §   CIVIL ACTION NO: 3:18-cv-00161-N
                                         §
UNIDEN AMERICA CORPORATION,              §
a Delaware Corporation,                  §
      Defendant.                         §


      PLAINTIFF ESCORT INC.’S OPENING CLAIM CONSTRUCTION BRIEF




Dated: November 16, 2018

                                      Megan M. O’Laughlin (TX24013263)
                                      E-Mail: molaughlin@hitchcockevert.com
                                      John T. Tower (TX24045362)
                                      E-Mail: jtower@hitchcockevert.com
                                      Kristen M. Zahnow (TX24102678)
                                      E-Mail: kzahnow@hitchcockevert.com
                                      HITCHCOCK EVERT LLP
                                      750 North St. Paul Street, Suite 1110
                                      Dallas, TX 75201
                                      Telephone: (214) 953-1111
                                      Facsimile: (214) 953-1121

                                      COUNSEL FOR PLAINTIFF
      Case 3:18-cv-00161-N Document 37 Filed 11/16/18                                             Page 2 of 34 PageID 658


                                                     TABLE OF CONTENTS

I.      INTRODUCTION .................................................................................................................. 1 

II.  OVERVIEW OF THE ASSERTED PATENTS..................................................................... 2 

      A.       U.S. Patent No. RE39,038 – Radar Detector with Location-Aware Alerts ..................... 2 

      B.       U.S. Patent No. RE40,653 – User Controls for Location-Aware Alerts .......................... 3 

      C.       U.S. Patent No. 7,576,679 – Improved Detector with Location-Aware Alerts ............... 3 

III.        ARGUMENT ....................................................................................................................... 4 

      A.       Standard of Review .......................................................................................................... 4 

      B.       Person of Ordinary Skill in the Art .................................................................................. 5 

      C.       Terms in Dispute .............................................................................................................. 5 

        1.        Group 1 terms ............................................................................................................... 5 

        2.        Group 2 terms ............................................................................................................... 9 

        3.        Group 3 terms ............................................................................................................. 13 

        4.        Group 4 terms ............................................................................................................. 16 

        5.        Group 5 terms ............................................................................................................. 17 

        6.        Group 6 terms ............................................................................................................. 20 

        7.        Group 7 terms ............................................................................................................. 22 

        8.        Group 8 terms ............................................................................................................. 24 

        9.        Group 9 terms ............................................................................................................. 26 

        10.       Group 10 terms ........................................................................................................... 27 

IV.         CONCLUSION .................................................................................................................. 28 




Escort’s Opening Claim Construction Brief—Page i
    Case 3:18-cv-00161-N Document 37 Filed 11/16/18                                                   Page 3 of 34 PageID 659


                                                    TABLE OF AUTHORITIES  

Cases

Advanced Comm. Design, Inc. v. Premier Retail Net., Inc., 46 Fed. Appx. 964 (Fed. Cir. 2002) . 6

Advanced Media Networks, LLC v. AT&T Mobility LLC, Civ. Action No. 3:15-cv-03496-N [Doc.
  No. 125] (N.D. Tex. March 1, 2017) (Godbey, J.) ..................................................................... 4

Biosonix, LLC v. Hydrowave, LLC, 230 F. Supp. 3d 598 (E.D. Tex. 2017) .................................. 6

CCS Fitness, Inc. v. Brunswick Corp., 288 F.3d 1359 (Fed. Cir. 2002) ....................................... 14

Chevron U.S.A., Inc. v. Natural Resources Defense Council, Inc., et al., 467 U.S. 837 (1984) .... 5

DisplayLink Corp. v. Magic Control Tech. Corp., 615 F. Supp. 2d 105 (N.D. Cal. 2009) .......... 23

Fleming v. Escort, Civ. Action No. 1:09-cv-00105-BLW (D. Idaho June 29, 2010) ........... 2, 3, 12

Hyperion Solutions Corp. v. Outlooksoft Corp., 422 F. Supp. 2d 760 (E.D. Tex. 2006) ............. 12

Joao v. Sleepy Hollow Bank, 418 F. Supp. 2d 578 (S.D.N.Y. 2006).............................................. 6

Liebel-Flarsheim Co. v. Medrad, Inc., 358 F.3d 898 (Fed. Cir. 2004)........................................... 7

Maxma v. ConocoPhillips Inc., Civ. Action No. 2:03-CV-421, 2005 BL 65803 (E.D. Tex. July
 19, 2005) ................................................................................................................................... 24

Nautilus, Inc. v. Biosig Instruments, Inc., 134 S. Ct. 2120, 189 L. Ed. 2d 37 (2014) ............ 11, 22

NobelBiz, Inc. v. Glob. Connect, LLC, 876 F.3d 1326 (Fed. Cir. 2017)......................................... 5

Novartis AG v. Mylan Pharms., Inc., Civ. Action No.: 09-cv-3604 (PGS), 2011 BL 213348
  (D.N.J. Aug. 17, 2011).............................................................................................................. 24

Nuance Commc'ns, Inc. v. Abbyy Software House, Inc., Civ. Action No. C 08-02912 JSW, 2012
  BL 420527 (N.D. Cal. Apr. 09, 2012) ...................................................................................... 12

O2 Micro Int'l Ltd. v. Beyond Innovation Tech. Co., 521 F.3d 1351 (Fed. Cir. 2008)................. 12

Pagemelding, Inc. v. Feeva Tech., Inc., 2009 BL 362219 (N.D. Cal. Aug. 19, 2009) ................. 13

Phillips v. AWH Corp., 415 F.3d 1303 (Fed. Cir. 2005) .............................................................. 24

PPG Indus., Inc. v. Guardian Indus. Corp., 75 F.3d 1558, 37 U.S.P.Q.2d 1618 (Fed. Cir. 1996)
  ................................................................................................................................................... 11

Rambus Inc. v. Hynix Semiconductor Inc., 569 F. Supp. 2d 946 (N.D. Cal. 2008) ........................ 6




Escort’s Opening Claim Construction Brief—Page ii
    Case 3:18-cv-00161-N Document 37 Filed 11/16/18                                              Page 4 of 34 PageID 660


Rambus Inc. v. Infineon Techs. AG, 318 F.3d 1081 (Fed. Cir. 2003) ............................................. 6

Research in Motion Ltd. v. DataQuill BVI, Ltd., Civ. Action No. 3:06-CV-0973-N, 2008 BL
  361233 (N.D. Tex. Aug. 14, 2008) (Godbey, J.) ............................................................ 7, 14, 21

Rexnord Corp. v. The Laitram Corp., 274 F.3d 1336 (Fed. Cir. 2001) .......................................... 8

Roche Diagnostics Corp. v. Apex Biotechnology Corp., 455 F. Supp. 2d 840 (S.D. Ind. 2005).... 7

Sauder Mfg. Co. v. J Squared, Inc., Civ. Action No. 3:14-CV-962, 2015 BL 467165 (N.D. Ohio
  June 09, 2015) ............................................................................................................................. 7

SecurityProfiling, LLC v. Trend Micro Am., Inc., Civ. Action No. 3:17-CV-1484-N, 2018 BL
  347127 (N.D. Tex. Sept. 25, 2018) (Godbey, J.) .......................................................... 14, 18, 27

Takeda Pharm. Co. v. Zydus Pharms. USA, Inc., 743 F.3d 1359 (Fed. Cir. 2014) ................ 11, 22

Teleflex, Inc. v. Ficosa N. Am. Corp., 299 F.3d 1313 (Fed. Cir. 2002) .......................................... 7

Watts v. XL Sys., Inc., 232 F.3d 877 (Fed. Cir. 2000) .................................................................. 14

Statutes

35 U.S.C. § 112(2) .................................................................................................................. 11, 22

35 U.S.C. § 112(6) ................................................................................................................. passim




Escort’s Opening Claim Construction Brief—Page iii
   Case 3:18-cv-00161-N Document 37 Filed 11/16/18         Page 5 of 34 PageID 661


                                     TABLE OF EXHIBITS


 Document                                                      Appendix Page No.


 U.S. Patent No. RE39,038                                      APP. 001


 U.S. Patent No. RE40,653                                      APP. 010


 U.S. Patent No. 7,576,679                                     APP. 018


 Fleming v. Escort, Civ. Action No. 1:09-cv-00105-BLW (D. Idaho APP. 050
 June 29, 2010), Document 56


 U.S. Patent No. RE40,653 File History                         APP. 057


 Uniden’s Local Patent Rule 4-1(a) disclosures                 APP. 064


 Ex Parte Reexamination Certification No. US RE39,038 C1       APP. 069


 Ex Parte Reexamination Certification No. US RE40,653 C1       APP. 071




Escort’s Opening Claim Construction Brief—Page iv
     Case 3:18-cv-00161-N Document 37 Filed 11/16/18                           Page 6 of 34 PageID 662


         Plaintiff Escort Inc. (“Escort”) files its Opening Claim Construction Brief. A total of 18

terms are subject to dispute, and the parties have agreed to brief those terms in ten groups.1 Escort

will show that only three terms require construction, and clarification of two other terms may

benefit the jury. Nonetheless, Escort will brief all terms and respectfully show the Court as follows:

I.       INTRODUCTION

         U.S. Patent No. RE39,038, U.S. Patent No. RE40,653 and U.S. Patent No. 7,576,679

(collectively, the “Asserted Patents”)2 claim groundbreaking improvements to radar/laser

detectors, but are nonetheless straightforward and require little construction. Indeed, the vast

majority of the claim terms at issue are common, non-technical words whose plain and ordinary

meaning will be readily understood by the jury. After all, radar/laser detectors are not esoteric

technology accessible only to the most experienced of technicians.

         On the contrary, they are widely-recognized consumer devices whose primary purpose is

well known and easy to understand: they detect incoming radar and laser signals and warn drivers

when they may be at risk of receiving a speeding ticket. Even those who have not used a radar/laser

detector will quickly grasp that improvements claimed in the Asserted Patents, such as intelligent

suppression of irrelevant alerts and automatic adjustment of detection sensitivity, are desirable.

Likewise, any jury member with even a passing familiarity with consumer electronic devices will

appreciate that a radar/laser detector that can store the user’s data and preferences is more useful

and easier to use than one that cannot.




1
  Although the parties’ Joint Claim Construction and Prehearing Statement [Doc. No. 36] identified 11 groups of terms
for construction, the parties have subsequently agreed that the term “the button / a button” needs no construction and
is not addressed herein.
2
  Appendix to Escort’s Opening Claim Construction Brief (“APP.”) at 001 (U.S. Patent No. RE39,038), 010 (U.S.
Patent No. RE40,653) and 018 (U.S. Patent No. 7,576,679).


Escort’s Opening Claim Construction Brief—Page 1
      Case 3:18-cv-00161-N Document 37 Filed 11/16/18                             Page 7 of 34 PageID 663


         The Asserted Patents largely use plain language to disclose innovations to familiar

technology, so few terms of the Asserted Patents require construction. And for those that do, Escort

has proposed straightforward constructions consistent with the Asserted Patents’ specifications.

II.      OVERVIEW OF THE ASSERTED PATENTS

         The Asserted Patents claim inventions that improve upon prior art so that the radar detector

will minimize unwanted and irrelevant alerts—commonly called “false alerts”3 in the industry—

in a variety of ways, including the following patented features: (1) GPS anti-falsing; (2) known

frequency anti-falsing; (3) mute button controls; and (4) capability for users to control alerts based

on speed and location.

         A.       U.S. Patent No. RE39,038 – Radar Detector with Location-Aware Alerts

         The asserted claims of U.S. Patent No. RE39,038 (the “’038 Patent) teach GPS-enabled

radar detectors and methods performed by those detectors that eliminate irrelevant radar alerts

based on a “GPS plus” comparison. APP. 001. That is, the detector determines whether or not to

generate an alert based on a combination of the detector’s GPS location with one or more of the

following: (1) the detected radar signal’s strength or frequency, (2) the detector’s speed or bearing,

and/or (3) the location of a known false alert or hazard. The claims include generating an alert

when the detector is not within range of a known false alert and when the detector is within range

of a known threat or user-selected location.

         The ’038 Patent was previously construed in Fleming v. Escort, Civ. Action No. 1:09-cv-

00105-BLW (D. Idaho June 29, 2010), Document 56. APP. 050. The ’038 Patent was also the



3
  As explained in Escort’s Response to Defendant’s Motion to Dismiss, in Part [Doc. No. 19], it is common to refer
to signals that users do not want (e.g., automatic doors) as “false alerts,” even though they are, in fact, generated when
radar activity is detected. So when this Brief discusses accuracy of radar signals, it is not distinguishing between alerts
generated when radar activity is detected and alerts generated erroneously in the absence of radar activity. Rather, it
is distinguishing between alerts that drivers are likely to find helpful and relevant (e.g., those generated when radar
signals likely emanate from police activity) and alerts that they are not.


Escort’s Opening Claim Construction Brief—Page 2
   Case 3:18-cv-00161-N Document 37 Filed 11/16/18                   Page 8 of 34 PageID 664


subject of pre-AIA ex parte Reexamination No. 90/012,220 filed March 30, 2012. The U.S. Patent

Office issued Ex Parte Reexamination Certification No. US RE39,038 C1 on December 18, 2017.

APP. 069.

       B.      U.S. Patent No. RE40,653 – User Controls for Location-Aware Alerts

       The asserted claims of U.S. Patent No. RE40,653 (the “’653 Patent”) teach GPS-enabled

radar detectors that conduct onboard analysis of signal- and location-related data—i.e., speed and

heading information derived from the comparison of the unit’s GPS locations over time—and

incorporate buttons and/or visual displays, as well as methods performed by those detectors for (i)

onboard processing and storage of data based on the driver’s use of the buttons, (ii) generating or

muting an alert based on variance from a preset speed, or (iii) providing visual indicators to the

driver via the display based on the unit’s speed, heading and/or location. APP. 010.

       The ’653 Patent was previously construed in Fleming v. Escort, Civ. Action No. 1:09-cv-

00105-BLW (D. Idaho June 29, 2010), Document 56. APP. 050. The ’653 Patent was also the

subject of pre-AIA ex parte Reexamination No. 90/012,234 filed April 3, 2012. The U.S. Patent

Office issued Ex Parte Reexamination Certification No. US RE40,653 C1 on February 22, 2013.

APP. 071.

       C.      U.S. Patent No. 7,576,679 – Improved Detector with Location-Aware Alerts

       The asserted claims of U.S. Patent No. 7,576,679 (the “’679 Patent”) teach radar/laser

detectors capable of receiving GPS data—whether from an onboard circuit or from a connection

to another source of GPS data through a variety of connection standards—that have the additional

benefits of (1) maintaining the desired suppression of false alerts when the vehicle remains in range

of the signal because it is stopped or moving slowly (e.g., at a stoplight or in heavy traffic), (2)

displaying the exact speed of the detector during the generation of an alert (i.e., allowing the driver




Escort’s Opening Claim Construction Brief—Page 3
   Case 3:18-cv-00161-N Document 37 Filed 11/16/18                   Page 9 of 34 PageID 665


to see both the alert and whether she is in danger of receiving a ticket on a single display), and (3)

configuring these and other features through a mini-B USB port onboard the unit. APP. 018.

III.   ARGUMENT

       A.      Standard of Review

       The Court is well-familiar with the law governing claim construction:

       Claim construction is a question of law for the Court, although it may involve
       subsidiary factual questions. In construing the claims of a patent, the words
       comprising the claims are generally given their ordinary and customary meaning as
       understood by a person of ordinary skill in the art in question at the time of the
       invention. Accordingly, courts must determine the meaning of claim terms in light
       of the resources that a person with such skill would review to understand the
       patented technology. First, the person of ordinary skill in the art is deemed to read
       the claim term . . . in the context of the entire patent, including the specification. If
       the specification reveal[s] a special definition given to a claim term by the patentee
       that differs from the meaning it would otherwise possess . . . , the inventor's
       lexicography governs. Likewise, if the specification . . . reveal[s] an intentional
       disclaimer, or disavowal, of claim scope by the inventor . . .[,] the inventor’s
       intention, as expressed in the specification, is regarded as dispositive. While the
       claims themselves provide significant guidance as to the meaning of a claim term,
       the specification is generally dispositive as it is the single best guide to the meaning
       of a disputed term.

       In addition to the specification, courts must examine the patent’s prosecution
       history – that is, the complete record of the proceedings before the PTO and
       includ[ing] the prior art cited during the examination of the patent. Like the
       specification, the prosecution history provides evidence of how the PTO and the
       inventor understood the patent.

Advanced Media Networks, LLC v. AT&T Mobility LLC, Civ. Action No. 3:15-cv-03496-N [Doc.

No. 125], at 2-3 (N.D. Tex. March 1, 2017) (Godbey, J.) (quotations and citations omitted).

       Although the Court may consider extrinsic evidence, it cannot rely on it to “reach a claim

construction that is clearly at odds with a construction mandated by the intrinsic evidence.” Id. at

4. Indeed, it is improper to rely on extrinsic evidence if “the intrinsic evidence, that is the patent

specification and prosecution history, unambiguously describes the scope of a patented invention.”

Id. The Court need not construe all terms the parties dispute but, rather, should “distinguish bona



Escort’s Opening Claim Construction Brief—Page 4
  Case 3:18-cv-00161-N Document 37 Filed 11/16/18                 Page 10 of 34 PageID 666


fide infringement arguments from those masquerading as claim construction disputes.” NobelBiz,

Inc. v. Glob. Connect, LLC, 876 F.3d 1326, 1328 (Fed. Cir. 2017) (O’Malley, J., dissenting).

       B.      Person of Ordinary Skill in the Art

       The level of skill in the art relevant to the Accused Patents was explicitly defined by the

Patent Examiner during prosecution of the ’653 Patent:

       One of ordinary skill-in-the-art would be a person with a person [sic] with a degree
       in Electrical Engineering with several years of practical experience in the design
       and/or testing of radar detector systems.

APP. 062. The Examiner’s determination of the relevant level of skill in the art is an agency

decision that is entitled to deference. See, e.g., Chevron U.S.A., Inc. v. Natural Resources Defense

Council, Inc., et al., 467 U.S. 837 (1984).

       C.      Terms in Dispute

            1. Group 1 terms

       The following terms from the ’038 Patent are in dispute:

 Claim(s) Term                  Escort’s Proposed               Uniden’s Proposed
                                Construction                    Construction
 19, 21,     “program           “memory device                  “a conventional memory device
 31, 33,     storage device     containing machine-             such as a PROM, EPROM,
 34, 41,     that is coupled to readable instructions that is   EEPROM, ROM, SRAM, or
 42          the                capable of interacting with     battery backed up DRAM that is
             microprocessor” the microprocessor”                connected to, but accessible only
                                                                by, the microprocessor.”

 35, 36,     “memory device “memory device that is              “a conventional memory device
 38          that is coupled to capable of interacting with     such as a PROM, EPROM,
             the                the microprocessor”             EEPROM, ROM, SRAM, or
             microprocessor”                                    battery backed up DRAM that is
                                                                connected to, but accessible only
                                                                by, the microprocessor.”




Escort’s Opening Claim Construction Brief—Page 5
  Case 3:18-cv-00161-N Document 37 Filed 11/16/18                      Page 11 of 34 PageID 667


Uniden’s proposed construction raises two distinct issues that must be addressed. First, whether

“memory device” requires any additional limiting language. Second, whether these claim terms

require an exclusive connection. The answer to both is no.

                    a) “Memory Device” needs no elaboration.

        The first issue is whether “memory device” requires the added detail suggested by

Uniden—namely, “a conventional memory device such as a PROM, EPROM, EEPROM, ROM,

SRAM, or battery backed up DRAM.” It does not.

        “Memory device” is well-understood, and courts have found no reason to construe it. Cf

Biosonix, LLC v. Hydrowave, LLC, 230 F. Supp. 3d 598, 605 (E.D. Tex. 2017). In fact, the term

“memory device” is itself often used in constructions of other claim language. See, e.g., Rambus

Inc. v. Infineon Techs. AG, 318 F.3d 1081, 1093 (Fed. Cir. 2003); Joao v. Sleepy Hollow Bank,

418 F. Supp. 2d 578, 585 (S.D.N.Y. 2006).

        Even courts that decide to construe “memory device” reject narrow readings. For example,

in Rambus Inc. v. Hynix Semiconductor Inc., 569 F. Supp. 2d 946, 973 (N.D. Cal. 2008), much

like here, a party relied on references in the specification to DRAMs, SRAMs, and ROM devices

as “memory devices” to attempt to limit the breadth of the term. The court rejected the proposal

because “the specification does not clearly limit the scope of the invention” and “decline[d] to read

the phrase ‘memory device’ so narrowly.” Id. at 974. The court instead construed “memory device”

as “a device in which information can be stored and retrieved electronically.” Id.

        Escort respectfully submits that there is no need to construe “memory device.” See

Advanced Comm. Design, Inc. v. Premier Retail Net., Inc., 46 Fed. Appx. 964, 981 (Fed. Cir. 2002)

(“[I]f a claim term . . . is sufficiently clear such that no other definition is needed, the district court

simply has no duty to wave into existence a different definition, one that uses different words than

the words actually used in the claim language itself.”). But at minimum, the Court should reject


Escort’s Opening Claim Construction Brief—Page 6
  Case 3:18-cv-00161-N Document 37 Filed 11/16/18                 Page 12 of 34 PageID 668


Uniden’s attempt to narrow its meaning. See Liebel-Flarsheim Co. v. Medrad, Inc., 358 F.3d 898,

906 (Fed. Cir. 2004) (“[T]he claims of the patent will not be read restrictively unless the patentee

has demonstrated a clear intention to limit the claim scope using ‘words or expressions of manifest

exclusion or restriction.’”) (quoting Teleflex, Inc. v. Ficosa N. Am. Corp., 299 F.3d 1313, 1327

(Fed. Cir. 2002)).

                      b) “Coupled to” has no exclusivity requirement.

       The second issue is the meaning of “coupled to the microprocessor.” Here again, Uniden

asks the Court to introduce limitations that are neither helpful to the jury nor supported by the

intrinsic evidence.

       Use of “coupled” has been construed many times by many courts. For example, in

Research in Motion Ltd. v. DataQuill BVI, Ltd., this Court construed “coupled” to mean

“connected or linked,” and “coupleable” to mean “capable of being connected or linked.” Civ.

Action No. 3:06-CV-0973-N, 2008 BL 361233, at *6 (N.D. Tex. Aug. 14, 2008) (Godbey, J.)

(rejecting proposed limitation that “coupled” was limited to specific type of connection or specific

purpose); see also Sauder Mfg. Co. v. J Squared, Inc., Civ. Action No. 3:14-CV-962, 2015 BL

467165, at *2 (N.D. Ohio June 09, 2015) (construing “coupled” to mean “joined”); Roche

Diagnostics Corp. v. Apex Biotechnology Corp., 455 F. Supp. 2d 840, 867 (S.D. Ind. 2005) (“[T]he

plain meaning of the term ‘coupled to’ is: joined or connected to during performance of the

algorithm.”).

       It does not appear that any court construing “coupled to” has grafted onto it the requirement

of monogamy that Uniden proposes with its language: “connected to, but accessible only by, the

microprocessor.” And the ’038 Patent certainly does not teach restricting or limiting the ordinary

meaning of the term “coupled to” based on accessibility.




Escort’s Opening Claim Construction Brief—Page 7
  Case 3:18-cv-00161-N Document 37 Filed 11/16/18                   Page 13 of 34 PageID 669


       To the contrary, “coupled” is used throughout the ’038 Patent to refer to a component being

“coupled” to at least two other components. For example, in describing one embodiment, the patent

states: “In addition to being coupled to the detector circuit and the analog-to-digital converter, the

microprocessor is also coupled to an alert circuit.” ’038 Patent Col. 2, ll. 53-55. The ’038 Patent

also teaches “a circuit coupled to the microprocessor for detecting the incoming police radar signal;

and a global positioning system receiver coupled to the microprocessor.” ’038 Patent Col. 1, ll.

60-63. If a first thing being “coupled” to a second thing requires exclusive access, as Uniden posits,

then it would be impossible for the microprocessor to be coupled to an alert circuit and the detector

circuit and the analog-to-digital converter and a global positioning system receiver, as the patent

describes.

       To assign to “coupled” not merely a different meaning, but an incompatible meaning, for

a subset of claims violates a cardinal rule of claim interpretation. “Coupled” must mean the same

thing throughout the patent. Cf. Rexnord Corp. v. The Laitram Corp., 274 F.3d 1336, 1342 (Fed.

Cir. 2001) (“[A] claim term should be construed consistently with its appearance in other places

in the same claim or in other claims of the same patent.”).

       In contrast to Uniden’s position, the use of “coupled” in the claims supports Escort’s

proposed construction that “coupled to” means the components are capable of interacting. The

’038 Patent illustrates this relationship between the microprocessor and various components in

addition to the program storage device: (1) the program storage device includes instructions for

commanding the microprocessor to operate; (2) the detector circuit may be controlled by the

microprocessor and may generate an output signal; and (3) the global positioning system receiver

provides the microprocessor with data.




Escort’s Opening Claim Construction Brief—Page 8
  Case 3:18-cv-00161-N Document 37 Filed 11/16/18                 Page 14 of 34 PageID 670


       Accordingly, Escort respectfully requests the Court adopt its proposed constructions as

follows:

           1. “program storage device that is coupled to the microprocessor” means “memory

               device containing machine-readable instructions that is capable of interacting with

               the microprocessor”; and

           2. “memory device that is coupled to the microprocessor” means “memory device that

               is capable of interacting with the microprocessor.”

                   c) The parties agree that a “program storage device” is a memory
                      device.

       The parties agree that, as used in the phrase “program storage device that is coupled to the

microprocessor,” “program storage device” is a memory device. Escort proposes including the

additional language “containing machine-readable instructions” to illustrate the difference

between the terms “program storage device” and “memory device.” The parties likewise do not

dispute the meaning of the word “microprocessor.”

           2. Group 2 terms

       The following terms from the ’038 Patent are in dispute:

 Claim(s) Term                   Escort’s Proposed            Uniden’s Proposed
                                 Construction                 Construction
 19         “determining the     No construction necessary    Indefinite or, in the alternative,
            position of a                                     the following construction should
            radar detector”                                   apply:

                                                              “establishing conclusively the
                                                              position of a radar detector”

 21         “determining the     No construction necessary    Indefinite or, in the alternative,
            velocity of the                                   the following construction should
            device”                                           apply:

                                                              “establishing conclusively the
                                                              speed of a radar detector”



Escort’s Opening Claim Construction Brief—Page 9
  Case 3:18-cv-00161-N Document 37 Filed 11/16/18                Page 15 of 34 PageID 671


 Claim(s) Term                   Escort’s Proposed            Uniden’s Proposed
                                 Construction                 Construction
                                                              The step of “determining the
                                                              velocity of the device [utilized to
                                                              detect the incoming radar signal]”
                                                              occurs after the incoming radar
                                                              signal is detected and before
                                                              “generating an alert…”

 33         “determining the No construction necessary        Indefinite or, in the alternative,
            distance between                                  the following construction should
            the position of                                   apply:
            the radar
            detector and                                      “establishing conclusively the
            another                                           distance between the position of
            position”                                         the radar detector and another
                                                              position”

 34         “determining the No construction necessary        Indefinite or, in the alternative,
            bearing between                                   the following construction should
            the position of                                   apply:
            the radar
            detector and                                      “establishing conclusively the
            another position”                                 heading between the position of
                                                              the radar detector and another
                                                              position”


Additionally, the following similar terms from the ’653 Patent are in dispute:

 Claim(s)    Term              Escort’s Proposed              Uniden’s Proposed
                               Construction                   Construction
 22, 38      “[determining]/ No construction necessary        Indefinite or, in the alternative,
             [determines] a                                   the following construction should
             first position of                                apply:
             the radar
             detector”                                        “establishing conclusively the
                                                              position of a radar detector”

 22, 38      “[determining]/ No construction necessary        Indefinite or, in the alternative,
             [determines] a                                   the following construction should
             second                                           apply:
             position of the
             radar detector”                                  “establishing conclusively the
                                                              position of a radar detector”




Escort’s Opening Claim Construction Brief—Page 10
  Case 3:18-cv-00161-N Document 37 Filed 11/16/18                    Page 16 of 34 PageID 672


The parties first dispute whether the claims in Group 2—or, more precisely, the term “determine”

and its conjugates used in those claims—are indefinite under 35 U.S.C. § 112(2). They are not,

which leads to the second dispute: is construction necessary? It is not.

                   a) The Group 2 claims are not indefinite.

       The Supreme Court, in Nautilus, Inc. v. Biosig Instruments, Inc., explained “a patent is

invalid for indefiniteness if its claims, read in light of the specification delineating the patent, and

the prosecution history, fail to inform, with reasonable certainty, those skilled in the art about the

scope of the invention.” Nautilus, Inc. v. Biosig Instruments, Inc., 134 S. Ct. 2120, 2124, 189 L.

Ed. 2d 37, 43 (2014). Uniden bears the burden of showing the Group 2 claims are indefinite by

clear and convincing evidence. Takeda Pharm. Co. v. Zydus Pharms. USA, Inc., 743 F.3d 1359,

1368 (Fed. Cir. 2014). Uniden cannot meet this burden.

       The fact that the patent does not specify a single method to determine velocity or positions

is not sufficient to render the claims invalid. Takeda Pharm., 743 F.3d at 1367 (“[T]hat there is

more than one way of determining the average particle diameter of a particular sample does not

render that clear claim language indefinite.”); PPG Indus., Inc. v. Guardian Indus. Corp., 75 F.3d

1558, 1563, 37 U.S.P.Q.2d 1618, 1622 (Fed. Cir. 1996) (“[T]he patent is not rendered invalid on

the ground that the inventors failed to specify the method to be used in measuring the ultraviolet

transmittance set forth in the claims.”).

       The “determining” terms are not indefinite under the Supreme Court’s standard because

those skilled in the art, in light of the specification, would understand with reasonable certainty

the claimed scope. People understand that determining any location or measurement is relative to

the applicable context. For example, a person is not likely to determine the location of his car keys

in the same way that he determines the location of the new restaurant he plans to drive to when he

finds them. People understand with reasonable certainty what “determining the location” means in


Escort’s Opening Claim Construction Brief—Page 11
  Case 3:18-cv-00161-N Document 37 Filed 11/16/18                 Page 17 of 34 PageID 673


the given context. The same is true for determining speed, distance and bearing—the context

informs the person what “determining” entails.

       Moreover, the ’038 Patent teaches the use of a radar detector that incorporates a component

to identify the radar detector’s position—such as a Global Positioning System (GPS) receiver—to

reduce false alerts. In this context, a person skilled in the art would understand the claims’ scope

with reasonable certainty for determining (1) a position, (2) a speed, (3) a distance to another

position, and (4) a bearing to another position. One skilled in the art would readily understand the

scope of the invention, and it is thus not indefinite.

                   b) The Group 2 claims need no construction.

       “Determining” indisputably has a plain and ordinary, non-technical meaning that would be

understood by the average jury. Indeed, the Fleming court rejected the argument that “determining

the position” required construction: “‘determining the position’ is a plain English phrase unlikely

to confuse and/or mislead a jury.” APP. 055; accord O2 Micro Int'l Ltd. v. Beyond Innovation

Tech. Co., 521 F.3d 1351, 1360-61 (Fed. Cir. 2008) (district court not required to construe terms

with ordinary meaning).

       There is no sound justification to invent the limitation—“establishing conclusively”—that

Uniden suggests. Nuance Commc'ns, Inc. v. Abbyy Software House, Inc., Civ. Action No. C 08-

02912 JSW, 2012 BL 420527 (N.D. Cal. Apr. 09, 2012) (“As there is no express limitation in the

claim language, the Court sees no compelling reason to import one.”) (citing Hyperion Solutions

Corp. v. Outlooksoft Corp., 422 F. Supp. 2d 760, 773 (E.D. Tex. 2006) (holding that “[i]mporting

a negative limitation into a claim, particularly where the claim language does not contain such a

limitation, is generally not favored”)). To the contrary, “establishing conclusively” introduces

potential for confusion, as “conclusively” itself has multiple definitions and gives no clearer

guidance than “determining.” “Conclusively” could even mislead the jury that the claims require


Escort’s Opening Claim Construction Brief—Page 12
  Case 3:18-cv-00161-N Document 37 Filed 11/16/18                   Page 18 of 34 PageID 674


not just a degree of accuracy, but a guaranteed outcome. Nothing in the ’038 Patent supports this.

Nor do the claims require a level of precision beyond the vehicle application context.

       There is simply no need to replace a familiar word—determining—with one of several

dictionary definitions that Uniden likes best. There is simply “very little risk that the ultimate

factfinder will be unable to understand this term.” Pagemelding, Inc. v. Feeva Tech., Inc., 2009

BL 362219, at *10 (N.D. Cal. Aug. 19, 2009) (“‘for’ is non-technical, is in plain English, and

derives no special meaning from the Patent. The ordinary meaning of the term speaks for itself,

and the Court will avoid paraphrasing the language.”).

       In addition, in the case of Claim 21 of the ’038 patent, Uniden seeks a second limitation of

its own invention: that determining the velocity “occurs after the incoming radar signal is detected

and before ‘generating an alert…’” However, the patent explicitly rejects the application of a

particular order of acts to limit the scope of the invention:

       The above Description of the Preferred Embodiments includes words, such as
       “first,” “then,” and “next.” These words indicate a sequence of acts. Many of the
       sequences can be modified within the scope of the invention. Thus, unless the result
       of a first act is required for a second act, then the language indicating a sequence
       should not be considered to be limitations to the invention.

’038 Patent Col. 6, ll. 36-42. As nothing in Claim 21 requires that the determination of velocity

occur “after the incoming radar signal is detected,” the Court should reject this additional limitation

as contrary to the patent.

       Accordingly, Escort respectfully requests that the Court allow the jury to apply plain

meaning to Group 2 terms.

           3. Group 3 terms

       The following terms from the ’038 Patent are in dispute:




Escort’s Opening Claim Construction Brief—Page 13
  Case 3:18-cv-00161-N Document 37 Filed 11/16/18                   Page 19 of 34 PageID 675


 Claim(s) Term                   Escort’s Proposed               Uniden’s Proposed
                                 Construction                    Construction
 29          “the global         A “global positioning           Means-plus-function element to
             positioning         system receiver” is a           be construed in accordance with
             system receiver     sufficiently definite           pre-AIA 35 U.S.C. § 112, ¶6.
             is operable to      structure, rendering §
             provide the         112(6) inapplicable.            Function: “the global positioning
             microprocessor                                      system receiver is operable to
             with data that      No construction necessary       provide the microprocessor with
             indicates the                                       the speed of the radar detector.”
             velocity of the
             radar detector”                                     Structure: The specification fails
                                                                 to set forth any algorithm or
                                                                 corresponding structure for the
                                                                 claimed function. Claim is
                                                                 indefinite.


The parties dispute whether the terms in Group 3 should be construed pursuant to pre-AIA 35

U.S.C. § 112(6). They should not, and no construction is necessary.

       When, as here, the claim does not include the word “means,” there is a rebuttable

presumption that § 112(6) does not apply. SecurityProfiling, LLC v. Trend Micro Am., Inc., Civ.

Action No. 3:17-CV-1484-N, 2018 BL 347127, at *2 (N.D. Tex. Sept. 25, 2018) (Godbey, J.).

“This presumption can be rebutted only by showing that ‘the claim term fails to “recite sufficiently

definite structure” or else recites “function without reciting sufficient structure for performing that

function.”’” Research in Motion Ltd., 2008 BL 361233, at *3 (quoting CCS Fitness, Inc. v.

Brunswick Corp., 288 F.3d 1359, 1369 (Fed. Cir. 2002) (quoting Watts v. XL Sys., Inc., 232 F.3d

877, 880 (Fed. Cir. 2000))). Or stated more simply, it is up to Uniden “to demonstrate that the

words of the claim are not understood by persons of ordinary skill in the art to have a sufficiently

definite meaning as the name for structure.” SecurityProfiling, LLC, 2018 BL 347127, at *3

(emphasis in original).




Escort’s Opening Claim Construction Brief—Page 14
  Case 3:18-cv-00161-N Document 37 Filed 11/16/18                   Page 20 of 34 PageID 676


       Uniden cannot meet its burden. One skilled in the art would understand that “global

positioning system receiver” is the name of the structure, and that it has a well-understood

meaning. Indeed, the plain language of the claim term renders a clear and unambiguous meaning

even to one not skilled in the art—the phrase “the global positioning system receiver” is a noun

and is said to be “operable to” perform a specific task. Uniden’s assertion that the function begins

with “the global positioning system receiver” is logically, grammatically, and technically

nonsensical.

       Uniden’s argument is also in conflict with the ’038 Patent, which teaches the “global

positioning system receiver” is a specific structure that is “coupled to the microprocessor.” See

’038 Patent Col. 2, ll. 62-63 and Col. 3, ll. 14-16. The ’038 Patent also explains that “a GPS

receiver receives signals from satellites and uses these signals to calculate the position of the GPS

receiver.” ’038 Patent Col. 3, ll. 16-18.

       There is no doubt that, particularly in light of the specification, “global positioning system

receiver” is a sufficiently definite structure, and § 112(6) does not and cannot apply. Uniden’s

assertion that the claim is indefinite hinges on a determination that the term is subject to § 112(6),

so its indefiniteness conclusion also fails.

       Uniden has not asked for construction of the Group 3 terms in the alternative. That is

undoubtedly because the phrase “the global positioning system receiver is operable to provide the

microprocessor with data that indicates the velocity of the radar detector” has a plain and ordinary

meaning that would be understood, and these terms are used consistently with their plain and

ordinary meaning. Specifically, the ’038 Patent teaches that GPS position information, determined

at two different times, can be used to determine the velocity (speed) of the GPS receiver, and as

discussed above, describes the relationship between the GPS receiver and the microprocessor




Escort’s Opening Claim Construction Brief—Page 15
  Case 3:18-cv-00161-N Document 37 Filed 11/16/18                   Page 21 of 34 PageID 677


(“coupled to”), the operation of the GPS receiver (“receives signals from satellites and uses these

signals to calculate the position of the GPS receiver”), and the GPS information indicating

velocity. See ’038 Patent Col. 3, ll. 14-26.

       Again, the invention is, inter alia, to limit false alerts by using the detector’s GPS location

data—whether relating to current location alone or to speed and heading based on comparisons

over time—with signal data, known locations, and/or user input to determine whether to generate

an alert. In this context, and in light of the specification, Group 3 terms will be readily understood

without construction.

       Accordingly, Escort respectfully requests the Court find the Group 3 claims are not

indefinite and allow the jury to apply plain language to Group 3 terms.

           4. Group 4 terms

       The following terms from the ’038 Patent are in dispute:

 Claim(s) Term                   Escort’s Proposed              Uniden’s Proposed
                                 Construction                   Construction
 30          “the global         A “global positioning          Means-plus-function element to
             positioning         system receiver” is a          be construed in accordance with
             system receiver     sufficiently definite          pre-AIA 35 U.S.C. § 112, ¶6.
             is operable to      structure, rendering §
             provide the         112(6) inapplicable.           Function: “the global positioning
             microprocessor                                     system receiver is operable to
             with data that      No construction necessary      provide the microprocessor with
             indicates the                                      the heading of the radar detector.”
             heading of the
             radar detector”                                    Structure: The specification fails
                                                                to set forth any algorithm or
                                                                corresponding structure for the
                                                                claimed function. Claim is
                                                                indefinite.


The parties dispute whether the terms in Group 4 should be construed pursuant to pre-AIA 35

U.S.C. § 112(6). They should not, nor do they require construction.




Escort’s Opening Claim Construction Brief—Page 16
  Case 3:18-cv-00161-N Document 37 Filed 11/16/18                  Page 22 of 34 PageID 678


        The analysis of these terms is parallel to the analysis of Group 3 terms. As with Group 3,

the word “means” is not used, and Uniden must rebut the presumption that § 112(6) does not apply.

“Global positioning system receiver” is the name of a structure with a well-understood meaning,

and even the plain English of the claim term belies Uniden’s assertion. Once again, Uniden cannot

meet its burden. See Group 3 terms, supra.

        Also as with Group 3, Uniden has not asked for construction of the Group 4 terms in the

alternative. Once again this is undoubtedly because the phrase “the global positioning system

receiver is operable to provide the microprocessor with data that indicates the heading of the radar

detector” has a plain and ordinary meaning that would be understood, and these terms are used

consistently with their plain and ordinary meaning. Specifically, the ’038 Patent teaches that GPS

position information determined at two different times can be used to determine the heading of the

GPS receiver and also describes the relationship between the GPS receiver and the microprocessor,

the operation of the GPS receiver, and the GPS information indicating heading. See ’038 Patent

Col. 3, ll. 14-26.

        To repeat, the invention is, inter alia, to limit false alerts by using the detector’s GPS

location data—whether relating to current location alone or to speed and heading based on

comparisons of GPS locations over time—with signal data, known locations, and/or user input to

determine whether to generate an alert. In this context, and in light of the specification, Group 4

terms will be readily understood without construction

        Accordingly, Escort respectfully requests the Court find the Group 4 claims not indefinite

and allow the jury to apply plain language to Group 4 terms.

            5. Group 5 terms

        The following terms from the ’038 Patent are in dispute:




Escort’s Opening Claim Construction Brief—Page 17
  Case 3:18-cv-00161-N Document 37 Filed 11/16/18                Page 23 of 34 PageID 679


 Claim(s) Term                   Escort’s Proposed            Uniden’s Proposed
                                 Construction                 Construction
 49          “the                A “microprocessor” is a      Means-plus-function element to
             microprocessor      sufficiently definite        be construed in accordance with
             is operable to      structure, rendering §       pre-AIA 35 U.S.C. § 112, ¶6.
             disable the alert   112(6) inapplicable.
             based at least in                                Function: “the microprocessor is
             part upon the       “the microprocessor is       operable to disable the alert based
             signal strength     capable of not generating    at least in part upon the signal
             of the incoming     an alert based at least in   strength of the incoming radar
             radar signal.”      part upon on the incoming    signal.”
                                 radar signal’s strength”
                                                              Structure: The specification fails
                                                              to set forth any algorithm or
                                                              corresponding structure for the
                                                              claimed function. Claim is
                                                              indefinite.


The parties dispute whether the terms in Group 5 should be construed pursuant to pre-AIA 35

U.S.C. § 112(6). They should not, and no construction is necessary. However, Escort does suggest

that a minor clarification may assist the jury.

       As with Groups 3 and 4, the word “means” is not used, and Uniden must rebut the

presumption that § 112(6) does not apply. Uniden cannot do so. One skilled in the art—and, indeed,

even one not skilled in the art who carefully reads the plain language of Claim 49—would

understand that “microprocessor” is the name of the structure with a well-understood meaning.

SecurityProfiling, LLC, 2018 BL 347127, at *3. Uniden implicitly acknowledges that the

microprocessor is a structure and not subject to § 112(6) by choosing not to assert that § 112(6)

applies to the numerous other references to “microprocessor” throughout the claims.

       Most tellingly, Uniden chose to assert that this term is subject to § 112(6), but it somehow

determined that “a microprocessor” in independent Claim 45 is not subject to § 112(6). This is

incongruous, as “a microprocessor” in Claim 45 provides the antecedent basis for “the

microprocessor” in Claim 49:



Escort’s Opening Claim Construction Brief—Page 18
  Case 3:18-cv-00161-N Document 37 Filed 11/16/18                  Page 24 of 34 PageID 680


            Independent Claim 45                    Dependent Claim 49
            “a microprocessor operable to           “the microprocessor is operable to
            disable an alert to the incoming        disable the alert based at least in
            radar signal based at least in part     part upon the signal strength of the
            upon the position of the radar          incoming radar signal.”
            detector.”


Self-evidently, “microprocessor” cannot be a sufficient structure that is not subject to § 112(6) in

Claim 45 but lose its structure when the same “microprocessor” is further limited by a different

function that it performs in Claim 49.

        The fact that a “microprocessor” is the name of the structure with a well-understood

meaning is made clear by the ’038 Patent, which teaches that the “microprocessor” is a specific

structure which is “coupled to” other components. For example, “the program storage device of

FIG. 1 or another memory device [may be] coupled to or integrated within the microprocessor.”

See ’038 Patent Col. 3, ll. 62-67. A memory device cannot be “integrated within” something that

is not a structure. The ’038 Patent also illustrates specific hardware consistent with the understood

structure of the microprocessor—e.g., a “single or multiple chip microprocessor or digital signal

processor.” ’038 Patent Col. 2, ll. 64-65. “Microprocessor” is a sufficiently definite structure, and

§ 112(6) does not apply.

        As with the Group 3 and 4 terms, Uniden argues that the claims are indefinite solely based

on an application of § 112(6). Because § 112(6) does not apply, Uniden’s conclusion must also

fail.

        Once again, Uniden has not asked for construction of the Group 5 terms in the alternative.

That is of no consequence, as no construction is necessary. The ’038 Patent teaches using a

comparison of a predetermined signal strength with the signal strength of the incoming radar signal

to manage alerts. See Col. 4, ll. 50-61. This likewise reduces false alerts by using a combination




Escort’s Opening Claim Construction Brief—Page 19
  Case 3:18-cv-00161-N Document 37 Filed 11/16/18                   Page 25 of 34 PageID 681


of the detector’s GPS location and data relating to the police radar signal—such as frequency or

signal strength—to determine whether to generate an alert. The ’038 Patent sufficiently describes

the relationship between the program storage device and the microprocessor, along with the

operation to determine whether to activate the alert circuit based on the signal strength of detected

radar signals. See Col. 3, ll. 4-10.

        Although no construction is necessary, Escort understands that the jury may not readily

understand the term “the microprocessor is operable to disable the alert based at least in part upon

the signal strength of the incoming radar signal.” Escort thus has proposed a straightforward

construction: “the microprocessor is capable of not generating an alert based at least in part upon

on the incoming radar signal’s strength.” This construction captures the plain-language meaning

of the term without improperly limiting or broadening the scope of the claim.

        Accordingly, Escort respectfully requests the Court find the Group 5 claims not indefinite

and adopt Escort’s proposed construction.

            6. Group 6 terms

        The following terms from the ’038 Patent are in dispute:

 Claim(s) Term                    Escort’s Proposed              Uniden’s Proposed
                                  Construction                   Construction
 50          “the                 A “microprocessor” is a        Means-plus-function element to
             microprocessor       sufficiently definite          be construed in accordance with
             is operable to       structure, rendering §         pre-AIA 35 U.S.C. § 112, ¶6.
             enable the alert     112(6) inapplicable.
             based at least in                                   Function: “the microprocessor is
             part upon the        “the microprocessor is         operable to enable the alert based
             signal strength      capable of generating an       at least in part upon the signal
             of the incoming      alert based at least in part   strength of the incoming radar
             radar signal.”       upon the incoming radar        signal.”
                                  signal’s strength”
                                                                 Structure: The specification fails
                                                                 to set forth any algorithm or
                                                                 corresponding structure for the




Escort’s Opening Claim Construction Brief—Page 20
  Case 3:18-cv-00161-N Document 37 Filed 11/16/18                   Page 26 of 34 PageID 682


 Claim(s) Term                   Escort’s Proposed              Uniden’s Proposed
                                 Construction                   Construction
                                                                claimed function. Claim is
                                                                indefinite.


Here again, the parties dispute whether the terms in Group 6 should be construed pursuant to pre-

AIA 35 U.S.C. § 112(6). The terms should not be construed pursuant to § 112(6), and only minimal

construction is necessary.

       As with the terms in Groups 3-5, the word “means” is not used, and Uniden fails to rebut

the presumption that § 112(6) does not apply. One skilled in the art would understand that

“microprocessor” is the name of the structure with a well-understood meaning used by those

skilled in the art—and frankly by many lay persons. Research in Motion Ltd., 2008 BL 361233, at

*3 (“[T]o avoid means-plus-function status the term need not denote specific structure; it is enough

that the term is used by persons of skill in the pertinent art, even if the term covers a broad class

of structures and even if the term identifies the structures by their function.”) (quotation omitted).

And Uniden tacitly concedes this by not asserting that the antecedent “microprocessor” in

independent Claim 45 is an insufficient structure. See Group 5 Terms, supra.

       Uniden has not asked for construction of the Group 6 terms in the alternative, and no

construction is necessary. Group 6 terms are the inverse of Group 5 terms: Group 5 speaks of

disabling alerts, and Group 6 speaks of enabling alerts. The ’038 Patent teaches using a comparison

of a predetermined signal strength with the signal strength of the incoming radar signal to manage

alerts—enabling them when there is a good chance of law enforcement activity or disabling them

to avoid false alerts. ’038 Patent Col. 4, ll. 50-61. It also describes the relationship between the

program storage device and the microprocessor, along with the operation to determine whether to




Escort’s Opening Claim Construction Brief—Page 21
  Case 3:18-cv-00161-N Document 37 Filed 11/16/18                    Page 27 of 34 PageID 683


activate the alert circuit based on the signal strength of detected radar signals. ’038 Patent. Col. 3,

ll. 4-10.

          Although no construction is necessary, Escort understands that the jury may not readily

understand the term “the microprocessor is operable to enable the alert based at least in part upon

the signal strength of the incoming radar signal.” Escort thus has proposed a straightforward

construction: “the microprocessor is capable of generating an alert based at least in part upon on

the incoming radar signal’s strength.” As with Escort’s Group 5 proposal, this construction

captures the plain language meaning of the term without either limiting or broadening the scope

of the claim.

          Accordingly, Escort respectfully requests the Court find the Group 6 claims not indefinite

and adopt Escort’s proposed construction.

             7. Group 7 terms

          The following terms from the ’653 Patent are in dispute:

 Claim(s) Term                     Escort’s Proposed              Uniden’s Proposed
                                   Construction                   Construction
 34, 47         “performing an     No construction necessary      Indefinite
                act that is
                unrelated to
                muting an alert”


The parties dispute whether the claims in Group 7 are indefinite under 35 U.S.C. § 112(2).

          Uniden bears the burden of showing the Group 7 claims are indefinite by clear and

convincing evidence. Takeda Pharm., 743 F.3d at 1368. Uniden cannot meet this burden because

it cannot show that the “claims, read in light of the specification delineating the patent, and the

prosecution history, fail to inform, with reasonable certainty, those skilled in the art about the scope

of the invention.” Nautilus, Inc., 134 S. Ct. at 2124.




Escort’s Opening Claim Construction Brief—Page 22
  Case 3:18-cv-00161-N Document 37 Filed 11/16/18                    Page 28 of 34 PageID 684


        Those skilled in the art have “several years of practical experience in the design and/or

testing of radar detector systems.” APP. 062. They undoubtedly understand the range of radar

detector actions, which are further clarified and taught in the ’653 Patent. These actions include,

but are not limited to:

       using a radar detector that incorporates a component to identify the radar detector’s

        position—such as a GPS receiver—to reduce false alerts;

       using information from multiple positions determined by the GPS receiver;

       storing a position,

       storing a radar signal frequency;

       storing a radar signal strength; and

       muting an alert.

See ’653 Patent Col. 3, l. 67 – Col. 4, l. 7.

        Within this context, those skilled in the art would understand with reasonable certainty the

scope of “performing an act that is unrelated to muting an alert”—specifically, that it is limited to

the radar detector’s actions other than muting the alert. It is thus not indefinite.

        Uniden has not asked for construction of the Group 7 terms in the alternative. That is

undoubtedly because the term “performing an act that is unrelated to muting an alert” has a plain

and ordinary meaning, and any attempt to proffer an alternative would only underscore that fact.

DisplayLink Corp. v. Magic Control Tech. Corp., 615 F. Supp. 2d 1051, 1064 (N.D. Cal. 2009)

(refusing construction of term that “has a plain and ordinary meaning that cannot be further

clarified… by some construction”).

        Accordingly, Escort respectfully requests the Court find the Group 7 terms not indefinite

and allow the jury to apply plain language to Group 7 terms.



Escort’s Opening Claim Construction Brief—Page 23
  Case 3:18-cv-00161-N Document 37 Filed 11/16/18                  Page 29 of 34 PageID 685


            8. Group 8 terms

        The following terms from the ’679 Patent are in dispute:

 Claim(s) Term                   Escort’s Proposed             Uniden’s Proposed
                                 Construction                  Construction
 1           “warning            No construction necessary     “mode in which audible and
             suppression                                       visual warnings are disabled”
             mode”

 1           “suppress” /        No construction necessary     “disable” / “disabling”
             “suppression”


The parties dispute whether the common words “suppress” and “suppression” require construction.

They do not.

                   a) “Suppress” / “Suppression”

        A jury has the ability to understand the plain and ordinary meaning of the words “suppress”

and “suppression.” Indeed, “suppress” has been used as a layperson-friendly term in other courts’

constructions for less precise or more technically complex claim terms. See, e.g., Novartis AG v.

Mylan Pharms., Inc., Civ. Action No.: 09-cv-3604 (PGS), 2011 BL 213348, 10 (D.N.J. Aug. 17,

2011) (“‘[S]uitable as an immunosuppressant medicament’ means ‘a drug that is suitable to

suppress an immune response.’”); Maxma v. ConocoPhillips Inc., Civ. Action No. 2:03-CV-421,

2005 BL 65803, 9 (E.D. Tex. July 19, 2005) (“‘Fuel additive’ means ‘a material added to fuel,

usually in small amounts, to impart or enhance desirable properties or to suppress undesirable

properties.’”).

        “In some cases, the ordinary meaning of claim language as understood by a person of skill

in the art may be readily apparent even to lay judges, and claim construction in such cases involves

little more than the application of the widely accepted meaning of commonly understood words.”

Phillips v. AWH Corp., 415 F.3d 1303, 1312 (Fed. Cir. 2005). This is one of those cases.




Escort’s Opening Claim Construction Brief—Page 24
  Case 3:18-cv-00161-N Document 37 Filed 11/16/18                  Page 30 of 34 PageID 686


         Uniden’s proposed constructions swap the ordinary, easily-understood word “suppress”

with “disable.” But those words are not synonyms, as a juror would know. One may take medicine

to suppress a cough, but that rarely has the effect of disabling the cough. Similarly, one skilled in

the art would readily understand that suppressing an alert does not require absolutely disabling the

alert.

         This understanding is consistent with the ’679 Patent. The warnings “are suppressed so that

they are not disturbing to the operator of the vehicle.” ’679 Patent Col. 18, ll. 16-18. Accordingly,

suppression requires reducing the warning to a level that does not disturb the operator, but does

not require disabling the warning completely. Similarly, the ’679 Patent teaches “suppress[ing]

most or all visual warnings” during a “minimal visual lockout” mode. ’679 Patent Col. 18, ll. 57-

60. This option allows a reduced visual warning without requiring completely disabling the visual

warning. These examples are consistent with the plain and ordinary meaning of “suppression,”

especially when considered in the context of suppressing a sensory—e.g. audible or visual—

warning.

                    b) “Warning Suppression Mode”

         The term “warning suppression mode” is likewise plain English with a readily-understood

meaning. Consumer electronics with multiple modes are ubiquitous—e.g., personal computers can

be placed into “sleep mode” to conserve battery life, and mobile devices must be placed in

“airplane mode” during takeoff and landing. And Uniden’s proposed construction uses the word

“mode,” implicitly conceding that “mode” needs no construction, meaning the alleged ambiguities

pertain solely to (1) the word “suppression” discussed above, and (2) whether “warning” requires

the limiting adjectives “audible and visual.”

         The starting point is that the ’679 Patent uses the term “warning suppression mode”

consistent with its ordinary meaning. For example, the ’679 Patent identifies a number of operative


Escort’s Opening Claim Construction Brief—Page 25
  Case 3:18-cv-00161-N Document 37 Filed 11/16/18                   Page 31 of 34 PageID 687


modes including, “a ‘warning suppression’ mode in which warnings, particularly audible

warnings, produced by the radar detector are suppressed so that they are not disturbing to the

operator of the vehicle.” ’679 Patent Col. 18, ll. 16-18.

         There is no support for Uniden’s attempt to inject the limitation “audible and visual” into

“warning.” To the contrary, the ’679 Patent does not limit suppression of warnings to suppression

of both audible and visual warnings. Rather, the ’679 Patent teaches that audible and visual outputs

may be treated differently. For example, the ’679 Patent distinguishes audible warnings in

describing the “‘warning suppression’ mode in which warnings, particularly audible warnings,

produced by the radar detector are suppressed so that they are not disturbing to the operator of the

vehicle.” ’679 Patent Col. 18, ll. 15-18. The ’679 Patent also teaches “a ‘minimal visual lockout’

mode, in which the flag database of FIG. 5 is updated to suppress most or all visual warnings of

radar signals at the current location of the vehicle.” ’679 Patent Col. 18, ll. 57-60. Audible and

visual warnings may be treated differently, so Uniden’s attempt to bucket them together and

require simultaneous disabling treatment is not supported by the ’679 Patent.

         Accordingly, Escort respectfully requests that the Court decline construction of Group 8

terms.

            9. Group 9 terms

         The following terms from the ’679 Patent are in dispute:

 Claim(s) Term                   Escort’s Proposed              Uniden’s Proposed
                                 Construction                   Construction
 28           “speed             “a circuit for determining     “a circuit distinct from the
              determining        speed of a device”             position determining circuit for
              circuit”                                          determining a speed of a device”


The parties agree that “speed determining circuit” may be difficult for the jury. But their

approaches to addressing that potential difficulty could not be more different.



Escort’s Opening Claim Construction Brief—Page 26
  Case 3:18-cv-00161-N Document 37 Filed 11/16/18                   Page 32 of 34 PageID 688


       Escort proposes that a “speed determining circuit” is “a circuit for determining speed of a

device.” This proposal is simple, straightforward, and consistent with the claim so that it is neither

limited nor broadened. It also has the benefit of being consistent with the parties’ agreed

construction for “position determining circuit,” as it merely replaces the word “position” with

“speed.”

       In contrast, Uniden seeks to impose a limitation on “speed determining circuit” that has no

support in the ’679 Patent—namely, a limitation that it is “distinct from the position determining

circuit.” A limitation not present in the specification should not be adopted. SecurityProfiling,

LLC, 2018 BL 347127, at *4.

       Escort thus respectfully requests that the Court adopt its construction of Group 9 terms.

           10. Group 10 terms

       The following terms from the ’679 Patent are in dispute:

 Claim(s) Term                   Escort’s Proposed              Uniden’s Proposed
                                 Construction                   Construction
 31          “[vehicle speed     No construction is             “as a visible warning of the alert
             information is      necessary.                     by the alert section”
             presented on
             said display] in
             conjunction with
             the provision of
             an alert by the
             alert section”


As an initial matter, the Court should decline to consider this term because Uniden failed to

disclose it in its Local Patent Rule 4-1(a) disclosures. APP. 064. Uniden’s identification of this

term is inarguably untimely.

       Assuming the Court grants forbearance, it still should find that the term needs no

construction. All terms are used consistently with their ordinary meaning: all that is required is

that the speed is displayed while an alert is provided by the alert section. Uniden, however,


Escort’s Opening Claim Construction Brief—Page 27
  Case 3:18-cv-00161-N Document 37 Filed 11/16/18                    Page 33 of 34 PageID 689


improperly seeks to limit the scope of the claim so that speed is displayed “as a visible warning of

the alert”—that is, at the time of the alert and only at the time of the alert. In other words, no speed

may be displayed unless or until a warning is provided.

       Uniden’s proposed construction is inconsistent with the ’679 Patent, which teaches an

option to display speed as a visual warning or to display the speed continuously. See ’679 Patent

Col. 13, ll. 27-32. Indeed, the ’679 Patent explicitly discloses “a ‘display speed’ mode, in which

the vehicle’s current speed is continuously displayed.” ’679 Patent Col. 19, ll. 3-4. The patent

indisputably teaches options to display the speed without regard to whether a warning is

concurrently provided, rendering Uniden’s construction at odds with the patent.

       Escort thus respectfully requests that the Court decline construction of Group 10 terms.

IV.    CONCLUSION

       Escort respectfully requests that the Court enter an Order adopting Escort’s proposed

constructions for the following terms:

 Claim(s)of the     Term                                  Construction
 ’038 Patent
 19, 21, 31, 33,    “program storage device that is       “memory device containing machine-
 34, 41, 42         coupled to the microprocessor”        readable instructions that is capable of
                                                          interacting with the microprocessor”

 35, 36, 38         “memory device that is coupled        “memory device that is capable of
                    to the microprocessor”                interacting with the microprocessor”

 49                 “the microprocessor is operable       “the microprocessor is capable of not
                    to disable the alert based at least   generating an alert based at least in part
                    in part upon the signal strength      upon on the incoming radar signal’s
                    of the incoming radar signal.”        strength”

 50                 “the microprocessor is operable       “the microprocessor is capable of
                    to enable the alert based at least    generating an alert based at least in part
                    in part upon the signal strength      upon the incoming radar signal’s
                    of the incoming radar signal.”        strength”




Escort’s Opening Claim Construction Brief—Page 28
  Case 3:18-cv-00161-N Document 37 Filed 11/16/18                  Page 34 of 34 PageID 690


 Claim(s)of the    Term                                 Construction
 ’679 Patent
 28                “speed determining circuit”          “a circuit for determining speed of a
                                                        device”


Escort further requests that the Court allow all other terms to go to the jury without construction.

Dated: November 16, 2018

                                              Respectfully submitted,

                                              /s/ Megan M. O’Laughlin
                                              Megan M. O’Laughlin (TX24013263)
                                              E-Mail: molaughlin@hitchcockevert.com
                                              John T. Tower (TX24045362)
                                              E-Mail: jtower@hitchcockevert.com
                                              Kristen M. Zahnow (TX24102678)
                                              E-Mail: kzahnow@hitchcockevert.com
                                              HITCHCOCK EVERT LLP
                                              750 North St. Paul Street, Suite 1110
                                              Dallas, TX 75201
                                              Telephone: (214) 953-1111
                                              Facsimile: (214) 953-1121

                                              COUNSEL FOR PLAINTIFF


                                 CERTIFICATE OF SERVICE

        On November 16, 2018, I electronically submitted the foregoing document with the clerk
of court for the U.S. District Court, Northern District of Texas, using the electronic case filing
system of the court. I hereby certify that I have served all counsel and /or pro se parties of record
electronically or by another manner authorized by Federal Rule of Civil Procedure 5(b)(2).


                                              /s/ Megan M. O’Laughlin
                                              Megan M. O’Laughlin




Escort’s Opening Claim Construction Brief—Page 29
